Citation Nr: 0941652	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

When this claim previously was before the Board in March 
2009, it was remanded for additional development.  It since 
has been returned to the Board for further appellate action.


REMAND

It the March 2009 remand, the Board instructed that the 
Veteran should be afforded a VA examination by a physician 
with appropriate expertise to determine the nature and 
etiology of his hepatitis C.  The examiner was asked to 
provide an opinion as to whether there is a 50 percent or 
better probably that the Veteran's hepatitis C is 
etiologically related to any incidents of his active service, 
other than his in-service abuse of drugs.

The Veteran was afforded a VA examination in April 2009.  The 
examiner, a Geriatric Nurse Practitioner (GNPC) and Certified 
Wound, Ostomy and Continence Nurse (CWOCN), noted that during 
service the Veteran was treated for fever, malaise, chills, 
vomiting, and headaches.  She also noted that he reported 
having contracted sexually transmitted diseases during 
service and having used intravenous drugs during and after 
service.  The examiner then stated that she was unable to 
resolve the Board's question without resort to mere 
speculation.

The examiner did not provide the opinion that was requested 
in the March 2009 remand.  Moreover, the examiner did not 
address the other hepatitis C risk factors identified in the 
remand, including the Veteran's report that during service he 
shared razors and received a vaccine that could have been 
contaminated with infected human blood and that after service 
he received tattoos and body piercings.

In light of the foregoing, the Board finds that the April 
2009 VA examination report does not satisfy the requirements 
of the March 2009 remand.  The U.S. Court of Appeals for 
Veterans Claims has held that RO compliance with a remand is 
not discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folders sent to a VA physician 
with appropriate expertise to address 
the etiology of the Veteran's hepatitis 
C.

Based on a review of the claims 
folders, the physician should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's hepatitis C is etiologically 
related to any incidents of his active 
service, other than his abuse of drugs.  
The physician must respond in the 
affirmative or negative to this 
question.  The physician should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

If physician determines that another 
examination is required before the 
requested opinion is rendered, then the 
Veteran should be afforded such an 
examination.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for hepatitis C based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

